                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                   :   CRIMINAL NO. 1:14-CR-0245-02
                                           :
             v.                            :   (Chief Judge Conner)
                                           :
HIRES JEFF BLOOM,                          :
                          Defendant        :



                                       ORDER

      The court finds that the Defendant is acting voluntarily and not as a result

of force or threats or promises, that he understands his rights and consequences of

his plea and that he voluntarily waives his right to trial. The court finds that the

plea has a basis in fact. The court accepts defendant’s plea of Guilty to Count 1 of

the Indictment. Upon consideration of the court’s June 13, 2019 order (Doc. 134),

granting defendant’s concurred in motion to waive a presentence investigation and

to proceed to sentencing at the time of defendant’s plea change, as well as the

sentencing recommendation prepared by the United States Probation Office, it is

hereby ORDERED that this case shall proceed to sentencing immediately.


                                               /S/ CHRISTOPHER C. CONNER
Dated: July 3, 2019                            Christopher C. Conner, Chief Judge
                                               United States District Court
                                               Middle District of Pennsylvania
